Citation Nr: 1039205	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-26 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for erectile 
dysfunction.  

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for sensory neuropathy of the 
upper extremities.  

3.  Entitlement to service connection for hypertension, claimed 
as secondary to service-connected type 2 diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Van Stewart


INTRODUCTION

The veteran had honorable active military service from September 
1968 to January 1971, and another period of service from 
September 1971 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an original award does not raise the 
question of entitlement to an increased rating, but instead is an 
appeal of an original rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Consequently, the Board has characterized the 
erectile dysfunction rating issue on appeal, as set forth on the 
title page, as a claim for a higher evaluation of an original 
award.  Analysis of this issue requires consideration of the 
ratings to be assigned effective from the date of award of 
service connection--in this case, August 23, 2007.  Consideration 
must be given to whether the veteran deserves a higher rating at 
any point during the pendency of the claim (so-called "staged 
ratings").  Id.

The issues of service connection for sensory neuropathy of the 
upper extremities, and for hypertension, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
agency of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The Veteran's service-connected erectile dysfunction is not 
evidenced by any deformity.  

2.  The Veteran's claim for service connection for sensory 
neuropathy of the upper extremities was denied in a rating 
decision dated in April 2005 because the record failed to show 
that there was any treatment or diagnosis of sensory neuropathy 
of the upper extremities; the Veteran did not appeal the denial 
of service connection.   

3.  The evidence received since the April 2005 RO decision is 
relevant and probative of the issue at hand and raises a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the Veteran's 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.115b, Diagnostic Codes 7520-22, 
4.119, Diagnostic Code 7913 (2010).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for sensory neuropathy of 
the upper extremities.  38 U.S.C.A. §§ 1110, 5108 (West 2002); 
38 C.F.R. §§ 3.156, 3.303, 3.304 (2010); 38  C.F.R. § 20.302, 
20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005) (Mayfield I), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice 
follows the initial unfavorable AOJ decision, subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in January and May 
2007, well before the RO's decision on these matters, and again 
in November 2008.  

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  

The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also 
apprised of the requirement that new and material evidence be 
submitted in order to reopen his previously denied claim, and 
given definitions of new and material evidence.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).    

The RO also provided a statement of the case (SOC) reporting the 
results of its review of the issues on appeal and the text of the 
relevant portions of the VA regulations.  

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment record (STR) file and some post-service medical 
records, and secured an examination in furtherance of his claim.  
As will be seen below, the Veteran has identified additional 
treatment records that have not yet been obtained and included 
into the record, necessitating a remand.  As will also be shown, 
the Board must also remand for another hypertension examination 
because the one given was inadequate.  Other than the records and 
the reexamination to be sought on remand, VA has no duty to 
inform or assist that was unmet.  

II.  Erectile dysfunction

The Veteran was service-connected for erectile dysfunction in a 
rating decision dated in September 2007, rated as non-compensably 
(zero percent) disabling.  Since the erectile dysfunction was 
non-compensable, it was not listed by the RO as a separate 
disability, but rather was included in the Veteran's service-
connected Type 2 diabetes mellitus award, which is rated as 20 
percent disabling.  The Veteran has, however, been awarded 
financial benefits for his service-connected erectile dysfunction 
based on loss of use of a reproductive organ.  See 38  U.S.C.A. 
§ 114(k) (West 2002), 38 C.F.R. § 3.350(a) (2010).  

The Veteran was afforded a VA examination related to this issue 
in August 2007.  The Veteran reported that he began noticing 
partial erections approximately one year before.  He denied 
urinary frequency, nocturia, hematuria, or incontinence.  He 
denied any hospitalizations for urinary problems.  His current 
treatment was reported to be Cialis, though he stated that he had 
thus far taken this only once.  Physical examination revealed no 
penile deformity.  

In his November 2007 notice of disagreement (NOD), the Veteran 
stated that his service-connected erectile dysfunction includes 
both the inability to perform and that it involves a deformity.  
At his April 2010 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he did not have any medical 
evidence showing that his erectile dysfunction was evidenced by a 
deformity or any other types of problems.  He testified that 
because he was dysfunctional he felt his loss of use was a type 
of deformity.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under the 
ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of 
two evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction must 
be made between a veteran's dissatisfaction with original ratings 
and dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Consequently, the Board 
will evaluate the veteran's erectile dysfunction claim as a claim 
for a higher evaluation of an original award, effective from the 
date of award of service connection.  

The diagnostic codes relevant here are those that evaluate 
disabilities related to the penis, Diagnostic Codes 7520 through 
7522.  38 C.F.R. § 4.115b.  Diagnostic Code 7520 is inapt because 
the only rating available is a 30 percent rating for removal of 
half or more of the penis, and there is no evidence of this.  
Diagnostic Code 7521 is also inapt because the only rating 
available is a 20 percent rating for removal of the glans, which 
is not shown by the evidence.  Diagnostic codes 7520 and 7521 are 
also inapt because examination and hearing testimony both 
revealed that the Veteran has no associated voiding dysfunction.  
Diagnostic Code 7522 is also not for application because the only 
rating available is 20 percent for penis deformity with loss of 
erectile power.  While the evidence shows that the Veteran 
complains of partial loss of erectile power, the preponderance of 
the evidence is that there is no penile deformity.  While the 
Veteran contended in his November 2007 NOD that his erectile 
dysfunction involves a deformity, at his April 2010 hearing he 
testified that he did not have any medical evidence of any type 
of deformity, and none was found on physical examination in 
August 2007.  His assertions that his dysfunction amounts to a 
type of deformity is not competent medical evidence of a 
deformity. 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is that the Veteran does not have a penile 
deformity, has not had his glans or any other part of his penis 
removed, and does not have a voiding dysfunction, one of which 
symptom is necessary in order to award a compensable rating for 
his erectile dysfunction.  Accordingly, as the preponderance of 
the evidence is against his claim for a compensable rating, it is 
denied.  

III.  Sensory neuropathy of the upper extremities

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of decision.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service 
connection has been previously denied and that decision became 
final, the claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Barnett, supra. Further analysis, 
beyond consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency 
decision makers.  "Material" evidence is evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Veteran was denied service connection for sensory neuropathy 
of the upper extremities in a rating decision dated in May 2005.  
The claim was denied because the evidence failed to show that 
there was any clinical diagnosis of this disability.  The Veteran 
did not appeal the decision, and it therefore is final.  

The evidence of record at the time of the RO's May 2005 denial 
consisted of his STRs and a January 1996 clinical treatment 
record related to the Veteran's type 2 diabetes mellitus.  The 
record does not mention any sensory complaints.  Also of record 
is the report of a November 2004 VA diabetes examination.  The 
Veteran reported intermittent numbness and tingling of both feet 
beginning approximately four years prior.  He did not mention any 
similar irregularities related to the upper extremities.  
Examination revealed that pinprick and fine touch of the feet and 
lower extremities were all within normal limits.  Though not 
physically present in the Veteran's case file, the rating 
decision notes that an electronic review was made of the 
Veteran's VA treatment records.  

Turning to evidence added to the record since the RO's May 2005 
denial, the Board notes that, when the Veteran submitted his 
claim to reopen, in February 2007, he stated that his VA 
physician, whom he named, had diagnosed him with the claimed 
disability, and asked the RO to access his VA records at the VA 
Medical Center (VAMC) at Bay Pines in St. Petersburg, Florida.  
While the September 2007 rating decision noted that the VA 
treatment records were reviewed, they are not of record, 
suggesting that they were, again, reviewed in their electronic 
form.  As noted, the Veteran was afforded a VA examination in 
August 2007.  The examiner was not asked to examine for sensory 
neuropathy of the upper extremities or to provide a nexus opinion 
related thereto.  The examination report does not indicate that 
the Veteran reported any upper extremity complaints, though this 
is not certain given that the examiner was not asked to examine 
or opine in this regard.  

In addition to the August 2007 examination report, new evidence 
added to the record since the original May 2005 denial of service 
connection includes 17 pages of VA treatment records related to a 
non-service-connected stroke, and to his diabetes.  A June 2007 
endocrinology note discussed the Veteran's diabetic treatment and 
laboratory results and reported the results of a brief physical 
examination.  In listing her assessment of the Veteran, the 
clinician listed neuropathy, but did not specify the type of 
neuropathy or the limbs affected.  

Given the RO's failure to include copies of any other VA 
treatment records that are known to exist, the Board must make a 
decision as to whether or not to re-open this claim based on the 
evidence that is of record.  Accordingly, the Board finds that 
the June 2007 endocrinology note that assessed an undefined 
neuropathy is new evidence because it was not of record at the 
time of the earlier denial, and that it is material because it 
raises a reasonable possibility of substantiating the claim.  38  
C.F.R. § 3.156(a).  Thus, the Board finds that the evidence 
submitted is both new and material.  Accordingly, the Board finds 
that the appellant's claim of entitlement to service connection 
for sensory neuropathy of the upper extremities is reopened.  
38 C.F.R. § 3.156(a).


ORDER

Entitlement to a compensable rating erectile dysfunction is 
denied.  

New and material evidence to reopen a claim of service connection 
for sensory neuropathy of the upper extremities has been 
presented; to this limited extent, the appeal is granted.  




REMAND

Having reopened the Veteran's claim for service connection for 
sensory neuropathy of the upper extremities, the Board must 
remand in order to obtain all pertinent evidence, and to afford 
the Veteran with a new VA nexus examination.  As noted, the 
Veteran has identified VA treatment records that have not been 
physically associated with his claims file.  Moreover, at his 
April 2010 hearing the Veteran again indicated that there were 
relevant treatment records available at the Bay Pines VAMC.  He 
requested that the record be held open for 60 days in order for 
him to obtain and submit those records.  Those 60 days have long 
since passed, and there is no indication that the Veteran has 
supplied those records.  However, having been put on notice that 
those records, which are in federal custody, exist, the Board is 
obligated to obtain them, and has no choice but to remand for 
that purpose.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992) (the statutory duty to assist requires the VA to obtain 
all pertinent medical records that have been called to its 
attention by the veteran and the evidence of record).  

When the Veteran was examined by a VA physician's assistant in 
August 2007, the examiner reported the Veteran's history vis-à-
vis his hypertension that was diagnosed in 2006.  Examination 
consisted of three serial blood pressure readings.  The 
examiner's opinion was that the Veteran's hypertension is not 
related to his diabetes.  The RO relied, in part, on this opinion 
in denying service connection for hypertension.  

The Board finds that this examination report is inadequate 
because the examiner did not support the opinion with any 
rationale, nor is it evident from the examination report that 
there was any objective basis for the opinion.  The Board 
therefore will remand for another VA examination.  See Stanton v. 
Brown, 5 Vet. App. 563 (1993) (holding that a VA examination was 
inadequate because it did not contain sufficient detail for 
determining whether appellant currently suffered a disability, 
and remanded the case for compliance with the duty to assist by 
conducting a "thorough and contemporaneous medical 
examination").  

Accordingly, the Veteran's case is REMANDED to the agency of 
original jurisdiction (AOJ) for the following actions:
	
1.  The AOJ must contact the Veteran and 
ask him to identify and/or provide any 
evidence pertinent to the two remanded 
claims.  The AOJ must then obtain and 
incorporate into the record all VA and 
identified private treatment records not 
already in the record.    

2.  After the above-requested development 
is accomplished, the AOJ should arrange for 
the Veteran to undergo a VA examination by 
a clinician with appropriate expertise to 
determine whether the Veteran currently has 
sensory neuropathy of the upper 
extremities, and, if so, whether or not it 
is at least as likely as not that the 
sensory neuropathy of the upper extremities 
is etiologically related to his military 
service, including specifically his 
service-connected type 2 diabetes mellitus.  

The AOJ should also arrange for the Veteran 
to undergo a VA examination by a clinician 
with appropriate expertise to determine 
whether it is at least as likely as not 
that the Veteran's diagnosed hypertension 
is etiologically related to his military 
service, including specifically whether it 
was caused or aggravated by his service-
connected type 2 diabetes mellitus.  

Following the examinations a complete 
rationale should be given for all opinions 
and conclusions expressed.  All indicated 
tests should be conducted and those reports 
should be incorporated into the examination 
report and associated with the claims file.

The Veteran's claims file, including a copy 
of this remand, must be made available to 
the examiners for review in connection with 
their examinations and that it was 
available should be noted in the reports. 

The AOJ should ensure that the examination 
report complies with this remand and the 
questions presented in the AOJ's 
examination request, especially with 
respect to the instructions to provide 
medical opinions and rationales therefor.  
If the report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claims, to include denial.  See 
38 C.F.R. § 3.655 (2010).

3.  After undertaking any other development 
deemed appropriate, the AOJ should consider 
the issues on appeal in light of all 
information or evidence received.  If any 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.    

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the Veteran until he is notified by the AOJ.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the AOJ.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals  


 Department of Veterans Affairs


